Citation Nr: 0018279	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-34 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for status post-
operative cruciate ligament reconstruction with partial 
lateral meniscectomy of the left knee, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1990 to June 
1993.

This case arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1997 from the Jackson, 
Mississippi, Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been developed.

2.  The service-connected left knee disability is productive 
of severe impairment.


CONCLUSION OF LAW

The criteria for a 30 percent rating for status post-
operative cruciate ligament reconstruction with partial 
lateral meniscectomy of the left knee have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.7, Part 
4, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
(which is within the competence of a lay party to report; see 
King v. Brown, 5 Vet. App. 19 (1993)) since the original 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Once it has been determined that a claim is well grounded, VA 
has the duty to assist the appellant in the development of 
evidence pertinent to that claim.  The Board is satisfied 
that all relevant evidence is of record and the statutory 
duty to assist the veteran has been met.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  In determining the level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

It is essential, both in the examination and evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

The Houston, Texas RO, in August 1994, initially assigned a 
10 percent rating for the veteran's service-connected left 
knee disability, characterized as "status post torn left 
anterior cruciate ligament repair," under Diagnostic Code 
5257 of VA's Schedule for Rating Disabilities.  By means of a 
rating decision dated in September 1999, the Jackson, 
Mississippi RO increased the 10 percent to 20 percent, 
recharacterizing the disability as "s/p [status post] 
anterior cruciate ligament reconstruction with partial 
lateral meniscectomy, left knee."  Diagnostic Code 5257 was 
again utilized as part of the September 1999 rating decision.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, governing VA regulations, set forth at 38 C.F.R. 
§ 4.40 (1999) provide for consideration of a functional 
impairment when evaluating the severity of a musculoskeletal 
disability.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1999).

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation or 
lateral instability.  When the disability is moderate, a 
rating of 20 percent is provided.  When the disability is 
severe, a rating of 30 percent is provided.  

Diagnostic Code 5260 provides that a 20 percent rating is 
warranted when flexion is limited to 30 degrees; and a 30 
percent rating is warranted when flexion is limited to 15 
degrees.

Diagnostic Code 5261 provides that when extension of the knee 
is limited to 15 degrees, a 20 percent rating is warranted; 
and when extension is limited to 20 degrees, a 30 percent 
rating is warranted.  When extension is limited to 30 
degrees, a 40 percent rating is warranted.

Diagnostic Code 5256, provided for knee ankylosis.  If 
extremely unfavorable, in flexion at an angle of 45 degrees 
or more, 60 percent is assignable; if in flexion between 20 
degrees and 45 degrees, 50 percent is assignable; if in 
flexion between 10 degrees and 20 degrees, 40 percent is 
assignable.  Under other provisions, when at a favorable 
angle in full extension, or in slight flexion between 0 
degrees and 10 degrees, 30 percent is assignable.

Diagnostic Code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected.  A 10 
percent rating is also warranted under Diagnostic Code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.

A VA outpatient treatment record dated in June 1997 shows a 
diagnosis of failed left anterior cruciate ligament 
reconstruction.

A VA examination was conducted in June 1997.  At that time 
the veteran stated that her left knee disorder caused her to 
experience chronic pain, intermittent swelling, and, in 
addition, prevented her from running.  X-rays showed a prior 
an anterior cruciate ligament reconstruction procedure.  No 
other demonstrable abnormalities were shown.  The diagnosis 
was, in pertinent part, chronic left knee instability, 
history of injury, status post ACL reconstruction. 

The veteran was seen at a VA outpatient clinic in December 
1997 after falling on her left knee.  The diagnosis was 
degenerative joint disease.  X-rays of the left knee were not 
conducted at that time.

A VA Form 10-2431, Request for Prosthetic Services, dated 
later in December 1997, shows that the veteran was prescribed 
a functional knee brace for her left knee.  

The veteran was hospitalized at a VA facility in April 1998.  
At that time she underwent a left knee ACL reconstruction.  
The operative report also shows that a contralateral bone 
patella tendon bone graft and partial lateral meniscectomy 
was also accomplished at that time.  

A hearing was held at the RO in May 1998.  The veteran 
testified that she suffered from constant left leg pain and 
swelling, together with laxity.  Subsequently she received 
follow-up treatment at a VA facility.  

A VA X-ray report, dated in May 1999, indicated that 
postsurgical changes in the distal femur and proximal tibia 
of the left leg was shown.  A small density was noted to 
parallel the lateral cortex of the distal femoral 
metadiaphysis.  No other abnormalities of the knee were shown 
to be demonstrated.  A May 1999 VA outpatient treatment note 
shows that the veteran was status post ACL repair with 
increased laxity.  

A VA orthopedic examination was conducted in September 1999.  
At that time the veteran indicated she was going to school.  
She used to work as a security guard until 1995.  She 
complained of buckling of the left knee, swelling, and pain 
especially at nighttime.  She described the pain as a 10 on a 
scale of 1 to 10 at the time of the examination, and usually 
at a level of 7 out of 10.  The veteran indicated that she 
had fairly good range of motion but that she was unable to 
walk without the use of a brace.  The veteran also complained 
of left knee stiffness with cold and damp weather and 
diminished sensory function in the area of the outer aspect 
of her left leg.  

The examination showed that the veteran wore a left knee 
brace and walked with a marked limp on the left side.  She 
was able to stand with good balance, but was unable to stand 
on her left lower extremity.  She was unable to walk on her 
heels and toes.  It was also noted that while walking without 
the brace the veteran's knee buckled 2 to 3 times within a 
distance of 10 feet.  Old surgical scars were noted on the 
lateral aspect of the distal thigh and on the proximal aspect 
of the tibia.  The surgical scars were described as being 
non-tender.  The veteran was also not able to squat.  Active 
range of motion was reported as being from 5 to 125 degrees, 
and passive range of motion was noted to be from 5 to 135 
degrees, with pain shown on passive testing.  Tenderness was 
noted on the medial aspect of the left knee.  

Anterior drawer sign testing was described as moderately 
positive.  Lachman testing was also described as positive, 
however, the examiner noted a finding of definitive pivot.  
It was also noted that no medial or lateral instability was 
shown.  Mild crepitations were felt on passive range of 
motion testing.  No vascular skin changes were observed.  The 
examiner further indicated that the veteran was in 
"excruciating" pain throughout the examination.  The 
diagnoses were status post anterior cruciate ligament 
reconstruction surgery times two and unstable left knee.  

The examiner also stated that the left knee, in terms of 
fatigability, weakened movements, and incoordination, 
exhibited buckling, which indicated the presence of 
instability and weakened movement.  Obvious loss of muscle 
girth was also mentioned by the examiner.  The examiner also 
opined that the instability, weakened movement, and loss of 
muscle girth could all cause increased pain and limitations 
regarding functional ability, both due to pain as well as 
instability.  The examiner also mentioned that it was not 
possible to express an opinion as to the degree to which pain 
could significantly limit the veteran's functional ability 
during flare-ups or upon repeated use over a period of time.  
The examiner did point out, however, that as limited as the 
examination was, in terms of duration, it was obvious that 
the veteran had left knee instability.  A VA outpatient 
treatment record dated in November 1999 shows that Lachman 
and anterior drawer sign testing concerning the veteran's 
left knee were both described as positive.  

To summarize, the veteran has asserted that she experiences 
essentially constant pain, instability, and swelling as a 
result of her service-connected left knee disability.  Her 
statements describing the symptoms of her left knee 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record.  

The recent VA examination showed that the veteran used a left 
knee brace and walked with a marked limp.  In addition, 
tenderness along the medial aspect of the left knee was 
reported, and both anterior drawer sign and Lachman testing 
were described as positive.  The examiner reported left knee 
pain and instability of the left knee.  

After reviewing the medical evidence in conjunction with the 
veteran's complaints and the DeLuca case, it is the Board's 
judgment that the degree of impairment resulting from the 
left knee disability more nearly approximates the criteria 
for the next higher evaluation under Diagnostic Code 5257.  
Thus, a rating of 30 percent is warranted for severe 
disability.  38 C.F.R. § 4.7 (1999). 

However, this same evidence does not provide a basis for a 
higher rating.  As previously discussed, in the course of the 
above-mentioned VA examination in September 1999 range of 
motion of the left knee from 5 to 125 degrees (active) and 5 
to 135 degrees (passive). Normal range of motion of the knee 
is extension to 0 degrees and flexion to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II (1999).  These findings do not 
satisfy the criteria for a rating in excess of 30 percent 
pursuant to Diagnostic Code 5261.  Also, there is no clinical 
indication that the surgical scar on the left knee was 
symptomatic.  Additionally, the veteran's left knee is not 
ankylosed.  Although a December 1997 outpatient report 
contains a diagnosis of degenerative joint disease, May 1999 
x-rays did not confirm the presence of arthritis.  Thus, 
consideration of a separate rating for arthritis of the left 
knee is not applicable.  In rendering this determination, the 
Board has considered all pertinent aspects of 38 C.F.R. Parts 
3 and 4 as required by the Court in Schafrath, supra.  
However, no potentially applicable provision provides a basis 
for a rating in excess of 30 percent for the veteran's left 
knee disability. 


ORDER

Entitlement to an increased rating of 30 percent for status 
post-operative cruciate ligament reconstruction with partial 
lateral meniscectomy of the left knee is granted, subject to 
the law and regulations governing the payment of monetary 
benefits. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

